Title: To Benjamin Franklin from Peter Collinson, 25 April 1750
From: Collinson, Peter
To: Franklin, Benjamin


Lond. Aprill 25 1750
I wish I have before this advised my Worthy Friend that his pacquet per Cap. Clark came at last to my Hands, with the Electrical Papers, which are now on the Press under the Inspection and Correction of our Learned and Ingenious Friend Doctor Fothergill for Wee thought it a great Pitty that the Publick should be deprived the benefit of so many Curious Experiments.
Great Doctors will differ as may be seen by the Inclosed Paper from Mr. Watson Which was read some Time after thy papers had been communicated to the Society, who was greatly pleased with them and Desired their Thanks for so kind a Communication.
Abbé Nolet has been at the pains to Travel on purpose to Turin to Venice and Bologna to see those Experiments Verified of Giveing Purges, Transfusion of Odours and Cureing the Gout &c. but to his great Surprise found very Little or no Satisfaction. The Ingenious Men in those Citties had been too premature in publishing for Facts, Experiments [which,] if they did once succeed, could not be depended on for Certainty to do again, to the no small Disappointment of Abbé Nolet—Who Indeed could never make them do, but thought they might have a Knack in performing those Opperations that He was Ignorant Off.
I am Obliged to thee for the Constitutions. They are very Rational and well Calculated for the Purposes Intended. I am glad to find so Laudable an Institution Meets with such Encouragement.
Wee have had Heithertoo the Warmest and Mildest Winter and Spring that Ever was known. Our Apricots and Peaches are sett Like ropes of Onions and the Face of plenty smiles Every Where—but our Neighbours complain Spain, Portugal and South of France by this Long Warm Dry Season are like to Loose their Crops of Corn unless suddenly retrieved by Rain. Our Wheat is risen on this News. I have seen no Snow and Scarsly any Ice and Winter has been Insensibly Lost in a very Early Spring, but yett as the Season has been so agreeable on one Hand yett on the other it may have furnishd Materials or putt them in Action to the Great Surprise of all that Felt four Earthquakes—the 8th feby and March at London and then at Portsmouth and the Isle of Wight and Since at Chester and Liverpool. Divers Hypotheses’s are advanced to Solve these Phenomena, Hales I send. Others have been read before the Society wholy Accounting for it on the principle of Electricity. Others presume as Wee have had a very Long Dry Time for 6 months past, the Caverns are Exhausted of the Water, Air has Supplyed its Roome. This had putt the Beds of pyri[tes] in a Ferment. Such unusuall Warmth has Rarified it, an Explosion Ensued. Thus in short Hints my good friend take it as I can give, and be assured I am thine
P Collinson
